DETAILED ACTION
The following is a Notice of Allowability in response to the Request for Continued Examination received on 14 February 2022.  Claims 1-3 and 6-8 have been amended.  Claims 1-8 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Examiner’s Note
The e-mail communication received on 10 February 2022 incorrectly indicated a telephone interview took place on 10 February 2022; the actual date of the interview was on 8 February 2022 (see Examiner-Initiated Interview Summary mailed on 11 February 2022).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2011/0010623 A1 discloses synchronizing audio-visual data with event data; U.S. Patent Publication No. 2012/0331352 A1 discloses a troubleshooting tool that simplifies isolation and diagnosis of a control program or hardware errors in industrial control systems using event log records; and U.S. Patent Publication No. 2019/0303456 A1 discloses methods and systems for viewing data related to automation systems in an industrial environment.

However, none of the prior art of record, alone or in combination expressly teach or fairly suggest the combination of the specifics of synchronizing audiovisual information of a machine tool with numerical data based on a time of an internal time, from an internal clock of an audiovisual information acquisition device, at a moment a reference signal (indicating a reference time) was generated and a value of the reference signal (claims 1 and 3-8); and the specifics of synchronizing audiovisual information of a machine tool with numerical data based on an internal time of a moment in which a reference signal (indicating a reference time) is inputted into an audiovisual information acquisition device and a value of the reference signal (claim 2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to data synchronization and display of data. 

	U.S. Patent Publication No. 2017/0013329 A1 discloses a method and an apparatus for synchronizing media.

U.S. Patent Publication No. 2020/0335064 A1 discloses systems and techniques for efficiently aggregating, displaying, and/or sharing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L NORTON/Primary Examiner, Art Unit 2117